DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 4421175 to Boyadjieff et al.
Regarding claim 1, Boyadjieff discloses a system comprising: a jack 31 positionable at a well surface for moving a tubing string through a wellbore in a subterranean formation, the jack comprising: a frame 14; and an adjustable plate 71 that is alternately (i) attachable at a stationary location in the frame for fixing the adjustable plate at the stationary location (when slips 68 are engaged with the tubular in fig. 5, then the plate is stationary) and (ii) detachable from the stationary location in the frame to enable the adjustable plate to vertically move within the frame (when the slips are detached from the tubular, then the plate is also detached and is enabled for vertical movement, as is seen in phantom in fig. 5); and a boost cylinder 73 removably couplable between the adjustable plate and a base (66, or the plate immediately below 66 in fig. 5) for selectively supplying an additional lift capability to the jack (see figs. 1 and 4-5, and the associated description).
Regarding claim 7, Boyadjieff discloses a method for installing a boost cylinder 73 in a jack 31, the method comprising: providing a jack 31 having a frame 14, an adjustable plate 71, and at least one hydraulic cylinder 32 that is separate from the boost cylinder; positioning the boost cylinder between a base (66, or the plate immediately below 66 in fig. 5) and the adjustable plate of the jack; coupling the boost cylinder to the base and the adjustable plate of the jack (col. 4, lines 28-32); and detaching the adjustable plate from a stationary location in the frame of the jack to enable the adjustable plate to vertically move in response to vertical force supplied by the boost cylinder (when the slips are detached from the tubular, then the plate is also detached and is enabled for vertical movement, as is seen in phantom in fig. 5; also see figs. 1 and 4-5, and the associated description).
Regarding claim 8, the method of claim 7, wherein the jack is a hydraulic workover jack usable for moving a tubing string through a wellbore in a subterranean formation (col. 4, line 54 through col. 5, line 24).
Regarding claim 12, the method of claim 7, further comprising coupling a first hydraulic actuation system to the boost cylinder for controlling operation of the boost cylinder (the pressure fluid that is supplied to the cylinder 73 alone is the first actuation system; col. 5, lines 19-21), the first hydraulic actuation system being separate from a second hydraulic actuation system coupled to the at least one hydraulic cylinder for controlling operation of the at least one hydraulic cylinder (the pressure fluid that is supplied to the cylinder 32 alone is the second actuation system; col. 3, lines 1-6).


Allowable Subject Matter
Claims 14-20 are allowed.
Claims 2-6, 9-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3722603 teaches a jacking mechanism of particular interest.  US 4085796 teaches a jacking mechanism that appears to be just as relevant to claims 1, 7, 8, and 12 as that of Boyadjieff et al applied above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674